 Case: 2:20-cv-01362-GCS-KAJ Doc #: 3 Filed: 03/31/20 Page: 1 of 2 PAGEID #: 13


                                   United States District Court
                                    Southern District of Ohio


                                 Related Case Memorandum
                                         Civil Cases

                 Chief Judge Marbley, Judge Smith, Judge Sargus,
  TO:            Magistrate Judge Jolson

 FROM:        _E_n_·c_W_e_itz
                          _ _ , Deputy Clerk

 DATE:           3/30/2020

 Subject Cases
 Case Caption:     Montgomery v. CHN Community Support Network et al
 Case Number:      2:20-cv-1080                District Judge:   Smith
 File Date:        2/27/2020                   Magistrate Judge: Jolson

 Case Caption:     Montgomery v. Franklin County Corrections Z
 Case Number:      2:20-cv-1359                  District Judge:              Marbley
 File Date:        3/13/2020                     Magistrate Judge:            Jolson

 Case Caption:     Montgomery v. Twin Valley Mental Health Services
 Case Number:      2:20-cv-1361                  District Judge:              Marbley
 File Date:        3/13/2020                     Magistrate Judge:            Jolson

 Case Caption:     Montgomery v. Columbus Police Department
 Case Number:      2:20-cv-1362                   District Judge:             Sargus
 File Date:        3/13/2020                      Magistrate Judge:           Jolson


lbis memorandum is to notify you that following cases are possibly related:

 Related Case
Case Caption:      Montgomery v. Lynch et al
Case Number:       2:20-cv-842                        District Judge:         Smith
File Date:         2/13/2020                          Magistrate Judge:       Jolson
 Case: 2:20-cv-01362-GCS-KAJ Doc #: 3 Filed: 03/31/20 Page: 2 of 2 PAGEID #: 14


 Memo Re: Related Civil Cases
 Page2
  The District Judges having conferred. We respond to Case Administrator Eric Weitz
  as follows:


  Judges' Response:

         D We agree that the cases are not related and that the subject cases should remain
             with the Judges to whom they assigned.

        X    We agree that the cases m related and that the subject cases should be
                                                 sm \:\:-b
             transferred to the docket of Judge ..                           .
         D We agree that although the cases are related, the subject cases nevertheless
             should remain with the Judges to whom they are assigned.

         D We are unable to agree and will accept any decision made by the Chief Judge.

         D I am the Judge on both/all of the listed cases and have determined that the cases
             are not related.

         D   I am the Judge on both/all of the listed cases and have determined that the cases,
             m related and they shall both/all remain on my docket.
         D   Other Direction of Judge:




                                            United States District Judge




                                            ~                         ge

                                            s/Edmund A. Sargus, Jr.
                                            United States District Judge




Cc: Courtroom Deputies
